IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

SANDRA HOLT, Personal Representative :

of the Estate of NICOLE SMlTH-SANTEE, :

deceased; SANDRA HOLT, as Next Friend f

of MAKENZI JESTER, a minor child; and ‘: C.A. No. Kl5C-04-032 WLW
SANDRA HOLT, as Next Friend of .: Kent County

MAKENNA C. SMITH, a minor child, ’

Plaintiffs,
v.

AARON MITCHELL, individually and in _,
his official capacity with the Seaford Police t
Department; THE CITY OF SEAFORD, *
DELAWARE; THE CITY OF SEAFORD .
POLICE DEPARTMENT; CURTIS 't-
WILLIAM FLETCHER, an individual; and j:
CHRISTINA M. FESTEVOLE, an individual,:

Defendants,

Submitted: March l l, 2016
Decided: May 25, 2016

ORHER

Upon Defendants’ Motion for Partial Summary Judgment.
Granted.

Nicholas H. Rodriguez, Esquire of Schmittinger and Rodriguez, P.A., Dover,
DelaWare; attorney for Plaintiffs.

Daniel A. Griffith, Esquire and Kaan Ekiner, Esquire of Whiteford, Taylor & Preston,

LLC, Wilrnington, DelaWare; attorneys for Defendants Aaron Mitchell, City of
Seaford, Delaware and the City of Seaford Police Department.

WITHAM, R.J.

Sandra Holt, et al. V. Aaron Mitchell, et al.
C.A. No. l5C-()4-O32 WLW
May 25, 2016

In this motion for partial summary judgment, the Court is asked to determine
whether a commercial automobile insurance policy purchased by the City of Seaford
limits liability for tort claims to $3()0,000. Defendants Officer Aaron Mitchell
("Officer Mitchell"), the City of Seaford, Delaware ("Seaford"), and the City of
Seaford Police Department (the "Department") (collectively, the "Defendants")
contend that the insurance policy limit is $300,0()0. Plaintiff Sandra Holt ("Holt"), as
personal representative of the estate of Nicole Smith-Santee and next friend to minor
children Makenzi J ester and Makenna C. Smith, contends the insurance policy limit
is $ l ,O00,000. The Defendants have filed this motion for partial summary judgment
seeking to limit any damage award against them to $300,000. For the following
reasons, the Defendants’ motion for partial summary judgment is GRANTED.

FACTUAL AND PROCEDURAL BACKGROUND

On May 20, 2013, Officer Mitchell was on duty in his capacity as a police
officer with the Department. At approximately 5 p.m., Officer Mitchell allegedly
observed Curtis Fletcher ("Fletcher") operating a motorcycle while carrying a
passenger. The passenger, Nicole Smith-Santee ("Smith-Santee"), was not wearing
a helmet. Officer Mitchell activated his emergency lights and signaled for Fletcher
to pull over. Rather than stopping, Fletcher accelerated in an apparent attempt to
avoid the traffic stop. Officer Mitchell allegedly engaged in a high speed chase
which culminated in Fletcher’s collision with a Ford F-150 pickup truck. As a result
of the collision, Smith-Santee was ejected from the motorcycle and suffered injuries

which ultimately resulted in her death.

Sandra H0lt, et al. V. Aaron Mitchell, et al.
C.A. No. l5C-O4-O32 WLW
May 25, 2016

In April 20l5, Holt filed a complaint seeking damages for the wrongful death
of Smith-Santee. In November 2015, the Defendants filed the motion now before the
Court seeking to limit any award of damages to $300,000 under the Delaware County
and Municipal Tort Claims Act.

STANDAR°I) OF REVIEW

Summary judgment will be granted when, viewing all of the evidence in a light
most favorable to the nonmoving party, the moving party demonstrates that "there are
no material issues of fact in dispute and that the moving party is entitled to judgment
as a matter of law."‘ This Court shall consider the "pleadings, depositions, answers
to interrogatories, and admissions on file, together with the affidavits, if any" in
determining whether to grant summary judgment.z When material facts are in
dispute, or "it seems desirable to inquire more thoroughly into the facts, to clarify the
application of the law to the circumstances," summary judgment will not be
appropriate.3 However, when the facts permit a reasonable person to draw but one
inference, the question becomes one for decision as a matter of law."

DISCUSSION

In 197 9, the Delaware General Assembly amended the Delaware Tort Claims

1 Burkhart v. Davies, 602 A.2d 56, 59 (Del. l99l) (citing Benge v. Davis, 553 A.2d ll80,
ll82 (Del. l989)); see also Super. Ct. Civ. R. 56(c).

2 Super. Ct. Civ. R. 56(c).

3 Ebersole v. Lowengrub, 180 A.2d 467, 468-69 (Del. 1962) (citing Knapp v. Kinsey, 249
F.2d 797, 802 (6th Cir. 1957)).

4 Wootten v. Kiger, 226 A.2d 238, 239 (Del. l967).

3

Sandra Holt, et al. V. Aaron Mitchell, et al.
C.A. No. l5C-04-O32 WLW
May 25, 2016

Act to add new provisions that reestablished the principle of sovereign immunity for
counties and municipalities. The legislature noted that court decisions abrogating
sovereign immunity for counties and certain municipalities had increased the cost of
insurance to the point where vital local government services had been placed in
jeopardy.$ The amendment added Subchapter ll which was titled County and
Municipal Tort Claims. This subchapter included the codification of a limitation on
tort damages which limited recoveries to $300,000 for any and all claims arising out
of a single occurrence.6 In l984, the General Assembly amended the limitation on
damages. This amendment limited recoveries to $300,000 "for any and all claims
arising out of a single occurrence, except insofar as the political subdivision elects
to purchase liability insurance in excess of $300,000 in which event the limit of
recovery shall not exceed the amount of the insurance coverage.’” The 1984
amendment is the current law and is codified in 10 Del. C. § 4013.

When a county or municipality chooses to purchase insurance coverage, the
insurance contract will be interpreted in a common sense manner that gives effect "to
all provisions so that a reasonable policyholder can understand the scope and
limitation of coverage."g Unambiguous language in an insurance contract will be

9

given its plain and ordinary meaning. Where no ambiguity exists, the Court is

5 62 Del. Laws ch. 124, § 2 (1979).

6 Ia'.

7 64 Del. Laws ch. 442, § 1 (1984).

8 Wygam‘ v. Geic0 Gen., 20ll WL 3586488, at *l (Del. Aug. l6, 201 l) (TABLE).
9 Bermel v. Liberty Mut. Fire Ins. Co., 56 A.3d lO62, 1070 (Del. 2012).

4

Sandra Holt, et al. V. Aaron Mitchell, et al.
C.A. NO. l5C-O4-O32 WLW
May 25, 2016

constrained by the language of an insurance contract and "should not distort the
language to reach a desired result."‘°

The City of Seaford elected to purchase liability insurance. At the time
relevant to the case sub judice, the city was insured by a commercial automobile
policy issued by The Travelers Indemnity Company ("Travelers"). The question
before the Court is simply whether this insurance policy provided for coverage of
$3()0,000 or for coverage of $I,OO0,000 for tort claims subject to 10 Del. C. § 4013.
Paragraph C of Section ll of the Business Auto Coverage Forrn stated that the most
Travelers would pay for any one accident was "the limit of Insurance for Liability
Coverage shown in the Declarations."“ These Declarations showed that Seaford had
obtained business automobile liability coverage in an amount of $I,OOO,OOO.‘Z
However, paragraph C was subject to an endorsement that modified liability coverage
for claims subject to the section 4013.‘3

The endorsement contained two sections. The sections were titled "Schedule
of Liability Limits" and "Provisions."“ The Schedule of Liability Limits defined the
Delaware Statutory Cap Limit as $300,()00. The Provisions section stated that the

limit of insurance liability coverage was "further limited by the Delaware Statutory

Cap Limit, shown in the Schedule of Liability Limits." The Provisions section further

10 Lank v. Moyed, 909 A.2d l06, l 10 (Del. 2006).

“ Def’s Mot. for Summ. J. Ex A-l at 22 (pg. 5 of the Business Auto Coverage Fonn).
12 Id. at ll (Business Auto Coverage Part Declarations).

13 Id. at 31 (Statutory Cap Limit of Insurance Endorsement-Delaware).

14 Id.

Sandra Holt, et al. V. Aaron Mitchell, et al.,-
C.A. No. l5C-O4-032 WLW
May 25, 2016

stated that the Delaware Statutory Cap Limit was the most Travelers would pay for
damages resulting from any one accident that was subject to section 4013. Because
the Delaware Statutory Cap Limit was defined as $300,000 in the Schedule of
Liability Limits, and because the Provisions section specifically referred to this
definition, the Court finds that the endorsement unambiguously limited liability to
$300,000 per accident for accidents subject to section 4013. For the Court to agree
with Plaintiffs’ position, I find that we would have to stretch or distort the language
to reach a desired result. This l will not do.
CONCLUSION

Title l0, section 4013 of the Delaware Code limits any action for damages
against a political subdivision and its employees to the greater of $300,000 or the
amount of purchased insurance coverage. Based upon the Court’s finding that
Seaford purchased liability insurance coverage in an amount of $300,000 for claims
covered under this statute, any award of damages against Mitchell, Seaford, and the
Department must be limited to $300,000. Thus, the Defendants’ motion for partial
summary judgment is GRANTED.

IT IS SO ORDERED.

/s/ William L Witham. Jr.
Resident Judge

WLW/dmh